Title: From Charles Bonnycastle to University of Virginia Board of Visitors, 4 March 1825
From: Bonnycastle, Charles
To: University of Virginia Board of Visitors


                        Gentlemen
                        
                            University of Virginia
                            March 4th 1824
                    I presume your attorney, Mr Gilmer, has made you acquainted with the agreement under which I left England: but as the illness of that gentleman has prevented my inquiring of him what has been done upon the subject, I shall beg to lay the agreement before you.At the time of my being recommended as Professor of Natural Philosophy in this University, I was not in England, & my friend Mr Barlow, who managed the transaction, stated to Mr Gilmer that the only difficulty lay in a Bond of £500, in which I was bound to the British Government; this Bond Mr Gilmer undertook to pay: but my return being delayed much beyond the time which was expected, Mr G had, in the interval, exhausted his funds, & could, therefore, only promise that every exertion should be used, on his part, to induce the Rector & Visitors to discharge the Bond in question, & that he apprehended no difficulty whatever upon the subject.This pledge I presume Mr Gilmer has redeemed, & I have troubled you, Gentlemen, with the present letter, in order to inquire, most respectfully, your decision concerning it.I have the honour to remain Gentlemen Your Most Obedt Humb Servant
                        C: Bonnycastle